Case 3:19-mj-00082 Document5 Filed 12/17/19 Page 1 of 1 PagelD #: 11

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT 22
for the =e

Southern District of West Virginia

United States of America

 

 

 

 

 

v. ) Et
) Case No. 3:19-mj-00082 Lu a
Jeremiah Taylor ) ~
)
)
)
Defendant
ARREST WARRANT
RORY S bere CLERK |
To: Any authorized law enforcement officer Southom Dist of West Vina

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jeremiah Taylor ;
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment C1 Superseding Indictment ©) Information O) Superseding Information ow Complaint
©} Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Distribution of child pornography

Date: Detiriler Ile 2 0) q (}

Issuing officer's signatur

 

City and state: _ Huntington, West Virginia Chery A. Eifert, United States Magistrate Judge
Printed name-afd title

 

 

 

Return

 

 

This warrant was received on (date) la- IG-l OQ , and the person was arrested on (date) _/ 2 ~ iG =] -
at (city and state) Ch Orv le So, i\ rl .
T

Date: /Q-IT2 TV LE ZA

Arresting officer's signature

Miche.) mMojer/ FBT

Printed name and title

 

 

 

 
